Case 1:17-cv-04869-FB-LB Document 85 Filed 12/13/18 Page 1 of 1 PageID #: 1965
                                                                                                       Gary B. Eidelman
                                                                                                  Phone: (410) 332-8975
                                                                                                    Fax: (410) 332-8976
                                                                                                Gary.Eidelman@saul.com
                                                                                                         www.saul.com




                                                                            December 13, 2018
Via ECF
Honorable Frederic Block, U.S.D.J.
U. S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Steven B. Barger v. First Data Corporation et al.,
               Civil Case No. 1:17-cv-4869

Dear Judge Block:
       In accordance with the docket entry dated December 6, 2018, instructing the parties to
submit a briefing schedule for completion of motions for summary judgment by the end of
February 2019, the parties have agreed to and submit the following proposed schedule:
       January 14, 2019:      Service of Defendants’ Motion for Summary Judgment
       February 4, 2019:      Service of Plaintiff’s Opposition to Defendants’ Motion for
                              Summary Judgment and Plaintiff’s Motion for Summary Judgment
       February 20, 2019: Service of Defendants’ Reply to Plaintiff’s Opposition and
                          Opposition to Plaintiff’s Motion for Summary Judgment
       February 28, 2019: Service of Plaintiff’s Reply to Defendants’ Opposition (by 12:00
                          P.M. EST)
       February 28, 2019: Defendants to file fully briefed Motions for Summary Judgment


                                                                Respectfully submitted,

                                                                /s/ Gary B. Eidelman

                                                                Gary B. Eidelman




                          500 E. Pratt Street  Suite 900  Baltimore, MD 21202-3133
                                 Phone: (410) 332-8600  Fax: (410) 332-8862

  DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                       A DELAWARE LIMITED LIABILITY PARTNERSHIP
